Appellate Case: 21-1049     Document: 010110671118     Date Filed: 04/14/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                      PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                       April 14, 2022

                                                                        Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                         Clerk of Court
                          _________________________________

  THE ESTATE OF SUSANNE BURGAZ,
  by and through personal representatives
  Erika Zommer, Kristian Arnold, and
  Amelia Eudailey; ERIKA ZOMMER,
  individually; KRISTIAN ARNOLD,
  individually; AMELIA EUDAILEY,
  individually,
                                                            No. 21-1049
        Plaintiffs - Appellants,

  v.

  BOARD OF COUNTY
  COMMISSIONERS FOR JEFFERSON
  COUNTY COLORADO; JEFF
  SHRADER, in his official capacity;
  PETRINA PESAPANE, individually;
  JOSEPH SCALISE, individually,

        Defendants - Appellees.
                       _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                           (D.C. No. 1:19-CV-01383-SKC)
                        _________________________________

 Zachary D. Warren, Highlands Law Firm, Denver, Colorado, for Plaintiffs-Appellants.

 Rebecca P. Klymkowsky, Assistant County Attorney, Jefferson County Attorney’s
 Office, Golden, Colorado (Rachel Bender, Assistant County Attorney, Jefferson County
 Attorney’s Office, Golden, Colorado, and Gordon Vaughan and David R. DeMuro,
 Vaughan & DeMuro, Denver, Colorado, with her on the brief) for Defendants-Appellees.

                          _________________________________
Appellate Case: 21-1049   Document: 010110671118      Date Filed: 04/14/2022   Page: 2



 Before TYMKOVICH, Chief Judge, HARTZ, and MATHESON, Circuit Judges.
                  _________________________________

 TYMKOVICH, Chief Judge.
                   _________________________________

       Following Susanne Burgaz’s suicide in the Jefferson County Detention

 Facility, Ms. Burgaz’s children and estate sued two individual Jefferson County

 Sheriff’s deputies on duty the night she died, and various other County officials.

 They argued the deputies were deliberately indifferent to her serious medical

 needs and the County and sheriff negligently operated the jail.

       The defendants moved to dismiss the complaint, and the district court

 granted the motion. We agree with the district court that both individual deputies

 are entitled to qualified immunity because the Estate failed to allege either deputy

 violated Ms. Burgaz’s constitutional rights. The Monell claim against the sheriff

 was also properly dismissed. And because all the claims arising under federal

 law were properly dismissed, the district court correctly dismissed the remaining

 state-law claims.

       We therefore AFFIRM the dismissal of all the claims.

                                   I.   Background

       A. Factual Background

       Ms. Burgaz was arrested and booked into the Jefferson County Detention

 Facility (JCDF) on August 30, 2017. At her booking, a deputy decided—based

 on a variety of factors, including a previous suicide attempt at the same jail—to

 place Ms. Burgaz in the Special Housing Unit (SHU), an area of the jail where

                                         -2-
Appellate Case: 21-1049   Document: 010110671118          Date Filed: 04/14/2022   Page: 3



 detainees with special medical needs are placed. Deputies use the jail’s

 information management system, named Tiburon, to view information about

 inmates, including health information, criminal history, and prior incarcerations.

 The Tiburon system noted Ms. Burgaz had significant medical needs including

 the use of a walker, a history of self-harm, a drug addiction, and a previous

 suicide attempt at the same jail. The complaint, however, does not allege that

 Ms. Burgaz was placed on suicide watch at booking.

       The day after Ms. Burgaz was booked, she attended a hearing about her

 charges, and a judge ordered her released. After the hearing, Ms. Burgaz was

 transported back to the jail and placed in the SHU dayroom while she awaited her

 release. The dayroom is a small room, filled with only a book cart, a table,

 chairs, and a mounted television. The dayroom’s only door has a frosted glass

 pane, and the inside of the dayroom is only visible from the adjacent hallway

 through a tiny, transparent slit on the frosted glass.

       At about 9:02 p.m., Ms. Burgaz, who was alone in the dayroom, used her

 walker to walk to the window and get the attention of a deputy. About a minute

 later, Deputy Petrina Pesapane walked to the window and spoke to Ms. Burgaz.

 Ms. Burgaz asked for an update about her release, at which point Deputy

 Pesapane went to the control room and learned Ms. Burgaz had two outstanding

 warrants in a different jurisdiction. Because of the warrants, Deputy Pesapane

 informed Ms. Burgaz she would not be released that night. Deputy Pesapane then



                                          -3-
Appellate Case: 21-1049   Document: 010110671118     Date Filed: 04/14/2022     Page: 4



 helped Ms. Burgaz gather some documents she had left in her cell and escorted

 her back to the dayroom.

       At about 9:09 p.m., Deputy Pesapane left Ms. Burgaz alone again in the

 dayroom. At 9:17 p.m., Ms. Burgaz began to peer through the door’s viewing

 pane and banging on the door, attempting to get a deputy’s attention. About a

 minute later, she walked back to the table where she had been sitting. At about

 9:22 p.m., Ms. Burgaz shuffled over to the wall-mounted television and began to

 fashion a noose from the wires and cords.

       Around that time, at 9:25 p.m., Deputy Joseph Scalise conducted a walk-

 through of this portion of the jail. During the walk-through, Deputy Scalise

 walked down the hallway and past the dayroom where Ms. Burgaz was attempting

 to hang herself. Deputy Scalise did not look directly into the dayroom. Instead,

 he walked briskly on the far side of the hallway. At 9:28 p.m., he finished his

 walk-through.

       From 9:22 p.m. to 9:29 p.m., Ms. Burgaz twice attempted to hang herself,

 but the noose did not hold. On her third attempt, she hanged herself. Deputies

 found her at about 10:00 p.m. Despite medical attention, she died two days later.

       B. Procedural Background

       Plaintiffs-Appellants (the Estate) sued Deputies Pesapane and Scalise in

 their individual capacities, alleging they violated Ms. Burgaz’s Fourteenth

 Amendment right to medical care in jail. The Estate sued the Board of County

 Commissioners and Jefferson County Sheriff Shrader in his official capacity

                                        -4-
Appellate Case: 21-1049   Document: 010110671118       Date Filed: 04/14/2022     Page: 5



 based on an entity liability theory for the alleged Fourteenth Amendment

 violations under 42 U.S.C § 1983. 1

       The Estate also pleaded two state-law violations. The first was for

 negligence in the operation of a jail resulting in wrongful death against the Board

 and Sheriff Shrader in his official capacity. The other was a survival claim

 against the Board, Sheriff Shrader (in his official capacity), and Deputies

 Pesapane and Scalise (in their individual capacities). 2

       The defendants filed for dismissal for failure to state a claim based on

 Federal Rule of Civil Procedure 12(b)(6). The court granted the motion and

 dismissed all the claims. The Estate appeals.

                                    II. Discussion

       The Estate contends the district court erred in (1) granting qualified

 immunity to both individual deputies; and (2) dismissing the Monell and state-law

 claims against Sheriff Shrader.


       1
           The district court dismissed all claims against the Board because all
 parties agreed the Board was an improper party. See Estate of Blodgett v. Correct
 Care Sols., LLC, No. 17-CV-2690-WJM-NRN, 2018 WL 6528109, at *8 (D.
 Colo. Dec. 12, 2018) (unpublished) (noting that under Colorado law a county
 board has no control over a sheriff’s employees, so the board is not a proper party
 in a suit alleging entity liability for deputies’ violations); see also Tunget v. Bd.
 of Cnty. Comm’rs of Delta Cnty., 992 P.2d 650, 652 (Colo. App. 1999) (“[T]he
 trial court correctly held that the sheriff, rather than the county or the Board,
 would be liable for the actions of the deputy sheriff. Thus, the court properly
 dismissed the claims against the Board.”). We agree and AFFIRM the dismissal
 of all claims against the Board.
       2
         The court dismissed the state-law claims against the individual deputies
 because the Estate voluntarily agreed to do so.
                                         -5-
Appellate Case: 21-1049    Document: 010110671118         Date Filed: 04/14/2022    Page: 6



       We review de novo a district court’s grant of a motion to dismiss for

 failure to state a claim. Stan Lee Media, Inc. v. Walt Disney Co., 774 F.3d 1292,

 1296 (10th Cir. 2014). To survive a motion to dismiss, a complainant must allege

 facts that, if true, state a claim to relief that is plausible on its face. Mayfield v.

 Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016). In reviewing the motion to

 dismiss, we accept as true all well-pleaded factual allegations in the complaint

 and view the allegations in the light most favorable to the non-moving party.

 Wilson v. Montano, 715 F.3d 847, 852 (10th Cir. 2013).

       First, we will assess the deliberate indifference claims against the

 individual deputies. Then, we will discuss the Monell claim against Sheriff

 Shrader. And finally, we will review the state-law claims against Sheriff Shrader.

       A. Individual Deliberate Indifference Claims

       The Estate contends that Deputies Pesapane and Scalise were deliberately

 indifferent to Ms. Burgaz’s risk of suicide. The deputies assert qualified

 immunity, arguing they did not violate a clearly established constitutional right.

 See Lindsey v. Hyler, 918 F.3d 1109, 1113 (10th Cir. 2019). When assessing

 whether a constitutional violation occurred and whether the law was clearly

 established, we have the discretion to decide which question to answer first.

 Panagoulakos v. Yazzie, 741 F.3d 1126, 1129 (10th Cir. 2013).

       Here, we conclude the Estate failed to plausibly allege a constitutional

 violation against either deputy because it did not plausibly allege that either



                                           -6-
Appellate Case: 21-1049   Document: 010110671118        Date Filed: 04/14/2022   Page: 7



 deputy was deliberately indifferent to Ms. Burgaz’s medical needs.

 Consequently, each deputy is entitled to qualified immunity.

       Jail officials “cannot ‘absolutely guarantee the safety of their prisoners.’”

 Cox v. Glanz, 800 F.3d 1231, 1248 (10th Cir. 2015) (quoting Lopez v. LeMaster,

 172 F.3d 756, 759 (10th Cir. 1999)). But jail officials and municipalities have a

 constitutional duty to take reasonable steps to protect prisoners’ safety and bodily

 integrity. Berry v. City of Muskogee, Okl., 900 F.2d 1489, 1499 (10th Cir. 1990).

 Claims based on a jail suicide are considered and treated as claims based on the

 failure of the jail officials to provide necessary medical care for those in their

 custody. Cox, 800 F.3d at 1248. Thus, the claims are assessed for deliberate

 indifference to serious medical needs. Estate of Hocker ex rel. Hocker v. Walsh,

 22 F.3d 995, 998 (10th Cir. 1994).

       The test for deliberate indifference has a dual objective and subjective

 component. For the objective component, the complainant must demonstrate that

 the deprivation is sufficiently serious to warrant intervention or treatment. Mata

 v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005). The subjective inquiry asks whether

 the defendants “knew [the detainee] faced a substantial risk of harm and

 disregarded that risk by failing to take reasonable measures to abate it.”

 Redmond v. Crowther, 882 F.3d 927, 939–40 (10th Cir. 2018) (quoting Martinez

 v. Beggs, 563 F.3d 1082, 1089 (10th Cir. 2009) (internal quotation marks

 omitted)).



                                          -7-
Appellate Case: 21-1049   Document: 010110671118        Date Filed: 04/14/2022     Page: 8



       The objective component of the deliberate indifference test “requires

 showing the alleged injury is ‘sufficiently serious.’” Redmond, 882 F.3d at 939

 (citing Self v. Crum, 439 F.3d 1227, 1230–31 (10th Cir. 2006)). Death by suicide

 satisfies that requirement. See Martinez, 563 F.3d at 1088–89.

       The subjective prong requires an official to know of and disregard an

 excessive risk to a detainee’s health or safety. Redmond, 882 F.3d at 939–40.

 “[T]he official must both be aware of facts from which the inference could be

 drawn that a substantial risk of serious harm exists, and he must also draw the

 inference.” Id. at 936 n.3 (citing Farmer v. Brennan, 511 U.S. 825, 837 (1994))

 (emphases added). An official’s failure to alleviate a significant risk of which he

 was unaware, no matter how obvious the risk or how gross his negligence in

 failing to perceive it, is not a constitutional violation. Tafoya v. Salazar, 516

 F.3d 912, 916 (10th Cir. 2008). But even if a jail official has knowledge of a

 substantial risk of serious harm to detainees, “he is not deliberately indifferent to

 that risk unless he is aware of and fails to take reasonable steps to alleviate that

 risk.” Id.

       Even so, although this portion of deliberate indifference is a subjective

 inquiry, a jury is allowed to infer a jail official had actual knowledge of the

 substantial risk to serious harm based solely on circumstantial evidence. Id. “[I]f

 a risk is obvious, so that a reasonable man would realize it, we might well infer

 that [the deputies] did in fact realize it[.]” Garrett v. Stratman, 254 F.3d 946,

 950 (10th Cir. 2001) (citation omitted; internal quotation marks omitted).

                                          -8-
Appellate Case: 21-1049   Document: 010110671118      Date Filed: 04/14/2022   Page: 9



       We review the relevant alleged facts to determine whether it is plausible

 each deputy had actual knowledge of Ms. Burgaz’s risk of and ability to commit

 suicide.

             1.     Deputy Pesapane

       In assessing the subjective prong of deliberate indifference, we review

 whether the Estate has plausibly alleged that Deputy Pesapane had actual

 knowledge of Ms. Burgaz’s suicide risk and whether her actions were reasonable.

 We conclude the Estate has not plausibly alleged Deputy Pesapane had actual

 knowledge of the risk.

       First, we begin with the generally known alleged facts—which were also

 known by Deputy Scalise. The Tiburon system had some of Ms. Burgaz’s

 medical information and jail history. That information was used by an unknown

 deputy to place Ms. Burgaz in the SHU and was known by Deputies Pesapane and

 Scalise because deputies exchange information as a matter of course when

 starting new shifts.

       What specific information was on the Tiburon system? Tiburon noted Ms.

 Burgaz had various illnesses—physical and mental—and that she had a history of

 drug addiction. In addition, it also included history of self-harm, involuntary

 commitment to an inpatient mental health facility, suicidal ideation, and chronic

 depression. Tiburon also noted Ms. Burgaz “was ‘red-flagged’ as a suicide risk

 because she was previously placed on so-called ‘suicide watch’ while detained”

 at the jail. Aplt. App. at 13, ¶ 42. In sum, Deputies Pesapane and Scalise were

                                        -9-
Appellate Case: 21-1049   Document: 010110671118      Date Filed: 04/14/2022   Page: 10



  aware of (1) Ms. Burgaz’s mental illnesses and drug addictions, (2) Ms. Burgaz’s

  involuntary commitment to a mental health facility, (3) Ms. Burgaz’s suicidal

  tendencies, and (4) Ms. Burgaz’s previous suicide attempt at the same facility.

        Next, we look to what Deputy Pesapane learned about Ms. Burgaz through

  their interactions. The first interaction between Deputy Pesapane and Ms. Burgaz

  was at 9:02 p.m. in the SHU dayroom, when Ms. Burgaz—who had just returned

  from a court hearing where a judge had ordered her released—banged on the

  window of the dayroom to get a deputy’s attention. After Ms. Burgaz inquired

  about when she would be released, Deputy Pesapane learned in the control room

  Ms. Burgaz could not be released that evening because she had outstanding

  warrants from other jurisdictions. Deputy Pesapane returned to the window and

  informed Ms. Burgaz she would not be released from custody.

        After being informed she would not be released soon, Ms. Burgaz became

  despondent, according to the Estate’s pleaded facts. Ms. Burgaz initially tried

  pleading her case with Deputy Pesapane, so Deputy Pesapane escorted her to get

  some of her paperwork from her cell and then walked her back to the SHU

  dayroom. During this interaction, in an attempt to secure her release, Ms. Burgaz

  informed Deputy Pesapane she had recently been the victim of sexual violence.

  Unable to help that evening, Deputy Pesapane left Ms. Burgaz alone in the

  dayroom at about 9:09 p.m.




                                        - 10 -
Appellate Case: 21-1049   Document: 010110671118        Date Filed: 04/14/2022   Page: 11



        At around 9:22 p.m. Ms. Burgaz made her way over to the mounted

  television and began to try and fashion a noose with the cords. After multiple

  attempts, Ms. Burgaz hanged herself at about 9:29 p.m.

        The relevant inquiry at this stage of litigation, then, is whether the risk of

  Ms. Burgaz’s suicide was so obvious to Deputy Pesapane when she left Ms.

  Burgaz alone in the dayroom at 9:09 p.m., such that a reasonable officer would

  have realized it. See Garrett, 254 F.3d at 950. Considering her knowledge of

  Ms. Burgaz’s mental condition and about the JCDF’s procedures, we conclude it

  was not. 3

        Taking as true all of the plausible allegations and drawing all reasonable

  inferences in favor of the Estate, Deputy Pesapane knew many facts about Ms.

  Burgaz that, taken together, fail to demonstrate the immediate and serious risk of

  suicide was obvious. Deputy Pesapane knew Ms. Burgaz (1) had attempted

  suicide previously at the same facility, (2) had various mental illnesses, (3) had a

  drug addiction, (4) had recently suffered sexual violence, (5) was despondent

  after hearing she would not be released soon, and (6) was in the least secure room

  in the SHU. But even so, there were insufficient indicators to put Deputy

  Pesapane on notice of the immediate risk.




        3
          Though we note, in the alternative, that even if she were subjectively
  aware of Ms. Burgaz’s risk of suicide, she would not be deliberately indifferent
  unless she failed to take reasonable action to abate the risk. See Tafoya v.
  Salazar, 516 F.3d 912, 916 (10th Cir. 2008).
                                          - 11 -
Appellate Case: 21-1049   Document: 010110671118        Date Filed: 04/14/2022   Page: 12



        At most, Deputy Pesapane could have known she was interacting with a

  distressed detainee with a history of mental illness and self-harm. But there were

  no obvious indicators of suicide present. There are no allegations Ms. Burgaz

  expressed suicidality or intentions to harm herself. Nor did the Estate allege Ms.

  Burgaz had been placed on suicide watch during this particular stint at the JCDF.

  Ms. Burgaz’s interactions with Deputy Pesapane were for her release, not for any

  medical attention or psychiatric help. And there is no allegation Deputy

  Pesapane had been educated to know Ms. Burgaz’s grave disappointment at not

  being released created an imminent risk of suicide.

        And even though Ms. Burgaz was under some distress, her suicide in the

  dayroom could not have been obviously foreseen because there is no reason to

  believe Deputy Pesapane would have thought Ms. Burgaz was capable of

  committing suicide in the dayroom without being observed and stopped. Ms.

  Burgaz was physically frail, relying on a walker to move about, so she was

  relatively immobile and less capable of harming herself. 4 And she was in the

  SHU, where she would ostensibly be watched by deputies manning the security

  cameras and by deputies conducting the periodic walk-throughs. 5 The SHU



        4
           The Estate alleged Ms. Burgaz had “significant medical . . . needs,”
  “chronic pain,” and “physical disabilities.” Aplt. App. at 13, ¶ 44. It also
  alleged she used a walker, id. at 20, ¶ 84, and described her movement as
  “shuffl[ing],” id. at 21, ¶ 93.
        5
          According to the Estate, officers are required to “directly observe each of
  the inmates in the SHU at least once every 30 minutes,” Aplt. App. at 8, ¶ 6, the
                                         - 12 -
Appellate Case: 21-1049     Document: 010110671118      Date Filed: 04/14/2022    Page: 13



  control room displays sixteen live feeds from the surveillance system, one of

  which was from a camera in the dayroom. The Estate alleges the camera in the

  dayroom “has sufficient clarity that any officer monitoring the live feed would

  immediately recognize [Ms. Burgaz] was attempting suicide.” Aplt. App. at 19,

  ¶ 76.

          Although the Estate alleges other suicides have taken place at this jail

  before, it does not allege that suicides have taken place either in the dayroom or

  with television cords or on the defendant deputies’ watch. There are also no

  nonconclusory allegations that Deputy Pesapane was aware of the immediate

  suicide risk posed by the television cords. Consequently, it is not obvious a

  distressed, physically frail detainee who should have been surveilled constantly

  would have committed suicide in the dayroom when left alone for twenty

  minutes.

          Accordingly, we find the Estate failed to plausibly allege Deputy Pesapane

  committed a constitutional violation through deliberate indifference to Ms.

  Burgaz’s serious medical needs.

               2.      Deputy Scalise

          Next, we turn to Deputy Scalise. We find he was unaware of the risk to

  Ms. Burgaz, so we conclude the Estate has not plausibly alleged he was

  deliberately indifferent to her medical needs.


  SHU is “a secure housing unit for inmates with higher needs,” id. at 14, ¶ 47, and
  the SHU “dayroom itself is under constant video monitoring,” id. at 16, ¶ 57.
                                           - 13 -
Appellate Case: 21-1049   Document: 010110671118       Date Filed: 04/14/2022   Page: 14



        As we noted previously, Deputy Scalise knew some information about Ms.

  Burgaz because it was available on Tiburon and shared by deputies at the

  beginning of shifts. Specifically, he knew Ms. Burgaz (1) had a history of mental

  illnesses and drug addiction, (2) had a history of suicidal tendencies, (3) had

  attempted suicide during a previous detention at the same facility, and (4) was

  currently being detained somewhere in the SHU.

        But Deputy Scalise’s knowledge was insufficient to infer he had actual

  knowledge of Ms. Burgaz’s risk of harm. Although he may have known she had a

  history that indicated a higher risk of suicide, he lacked knowledge of other facts

  that would have clued him in to her imminent and specific danger. And without

  actual knowledge Ms. Burgaz was suicidal at that time and at an immediate risk,

  he could not have been deliberately indifferent, as opposed to merely negligent,

  by failing to take the extra few seconds to look in the dayroom.

        The immediate risk of suicide was not obvious to Deputy Scalise. At most,

  he knew Ms. Burgaz was a detainee at the jail who had a history of mental illness,

  substance abuse, and a previous suicide attempt at the same jail. The Estate does

  not allege Deputy Scalise and Ms. Burgaz had any interactions where he may

  have obviously noticed her risk of harm. And as with Deputy Pesapane, there are

  no allegations Ms. Burgaz expressed a desire to harm herself or that she was on

  suicide watch.

        Accordingly, we conclude he was not deliberately indifferent to Ms.

  Burgaz’s medical needs.

                                         - 14 -
Appellate Case: 21-1049   Document: 010110671118        Date Filed: 04/14/2022    Page: 15



        B. Entity Claims

        The Estate also brought a Monell claim, asserting Sheriff Shrader caused

  the violation of Ms. Burgaz’s rights by (1) tolerating violations of safety

  practices, and (2) failing to train and supervise deputies properly. Monell v.

  Dep’t of Soc. Servs., 436 U.S. 658 (1978). The Estate contends its entity claims

  against Sheriff Shrader were improperly dismissed. We disagree.

        Monell allows plaintiffs to sue local governing bodies (or their functional

  equivalents) directly under § 1983 for constitutional violations pursuant to a

  body’s policy, practice, or custom. Quintana v. Santa Fe Cnty. Bd. of Comm’rs,

  973 F.3d 1022, 1033 (10th Cir. 2020). To state a Monell claim against Sheriff

  Shrader, the Estate must allege facts showing: (1) an official policy or custom,

  (2) causation, and (3) deliberate indifference. Id. at 1034.

        For a municipality (or sheriff, in this case) to be held liable for either a

  failure-to-train or failure-to-supervise claim, an individual officer (or deputy)

  must have committed a constitutional violation. Crowson v. Washington Cnty.,

  Utah, 983 F.3d 1166, 1187 (10th Cir. 2020) (“[A] failure-to-train claim may not

  be maintained [against a municipality] without a showing of a constitutional

  violation by the allegedly un-, under-, or improperly-trained officer.”); Id. at

  1191 (citing approvingly Trigalet v. City of Tulsa, 239 F.3d 1150, 1155–56 (10th

  Cir. 2001), which conditioned municipal liability for a failure-to-supervise claim

  on an individual officer’s constitutional violation). Because neither individual



                                          - 15 -
Appellate Case: 21-1049    Document: 010110671118       Date Filed: 04/14/2022     Page: 16



  deputy violated Ms. Burgaz’s constitutional rights, the failure-to-train and

  failure-to-supervise claims against the sheriff necessarily fail.

        In other types of Monell claims, such as those alleging an unconstitutional

  policy or custom, plaintiffs need not demonstrate an individual officer committed

  a constitutional violation. Instead, “the combined acts or omissions of several

  employees acting under a governmental policy or custom may violate an

  individual’s constitutional rights.” 6 See Garcia v. Salt Lake Cnty., 768 F.2d 303,

  310 (10th Cir. 1985). In situations where “the municipal [customs] devolve[]

  responsibility across multiple officers,” the customs “may be unconstitutional

  precisely because they fail to ensure that any single officer is positioned to

  prevent the constitutional violation.” See Crowson, 983 F.3d at 1191.

        Even so, the Estate’s last remaining basis for its Monell claim—the

  sheriff’s alleged custom of ignoring safety policy violations—also fails. The

  Estate argued that a Monell claim requires “a municipal employee [have]

  committed a constitutional violation.” Aplt. Br. at 25 (quotation marks omitted)

  (citing Myers v. Okla. Cnty. Bd. of Cnty. Comm’rs, 151 F.3d 1313, 1316 (10th

  Cir. 1998)). It failed to raise the argument that the combined actions of deputies

  can suffice for certain Monell claims. Because the Estate predicates its



        6
          This point of law has been explicitly reaffirmed despite subsequent
  contrary precedent. See Crowson v. Washington Cnty., Utah, 983 F.3d 1166,
  1191 (10th Cir. 2020) (noting that Garcia is controlling); Quintana v. Santa Fe
  Cnty. Bd. of Comm’rs, 973 F.3d 1022, 1033 (10th Cir. 2020) (applying the rule
  from Garcia).
                                          - 16 -
Appellate Case: 21-1049    Document: 010110671118       Date Filed: 04/14/2022   Page: 17



  unconstitutional-custom claim on the existence of an individual constitutional

  violation, and no individual deputy committed a constitutional violation here, the

  claim fails. To be sure, the Estate could have argued that the deputies’ combined

  actions or omissions somehow violated Ms. Burgaz’s rights. 7 But the Estate

  failed to do so, and instead only made the general allegation that “[Ms.] Burgaz

  would still be alive” had the sheriff “actually enforced [the corrective] policies.”

  Aplt. Br. at 27. Thus, that argument is waived before this court. Commonwealth

  Prop. Advocates, LLC v. Mortgage Elec. Registration Sys., Inc., 680 F.3d 1194,

  1200 (10th Cir. 2011) (holding issues or arguments insufficiently raised in the

  opening brief are deemed waived).

        For those reasons, we conclude the dismissal of the Monell claim was

  proper.

        C. State-Law Claims

        The Estate asserted two state-law claims against Sheriff Shrader for Ms.

  Burgaz’s death. One claim was for survival and the other was for negligence in

  the operation of a jail. As noted before, the district court dismissed all claims

  arising under federal law; first the court concluded the Estate failed to allege

  sufficient facts to state a claim for deliberate indifference against either

  individual deputy and then dismissed the entity claims against Sheriff Shrader.

  Once the district court dismissed all the federal claims, it declined to exercise



        7
            We do not opine on the merits of the hypothetical argument.
                                          - 17 -
Appellate Case: 21-1049   Document: 010110671118     Date Filed: 04/14/2022   Page: 18



  supplemental jurisdiction over the two state-law claims at hand and dismissed

  those claims. See 28 U.S.C. § 1367(c)(3).

        Because we affirm the dismissal of all the federal claims, we conclude the

  dismissal of the state-law claims was proper.

                                   III. Conclusion

        For the foregoing reasons, we AFFIRM the district court.




                                        - 18 -
Appellate Case: 21-1049      Document: 010110671118          Date Filed: 04/14/2022         Page: 19



  21-1049, Burgaz v. Board of County Commissioners

  HARTZ, J., Circuit Judge, concurring
         I join the opinion of Chief Judge Tymkovich. I write separately to focus on my

  difference with the dissent by Judge Matheson regarding Deputy Pesapane.

         An inference of deliberate indifference depends on two factors. One is the

  deputy’s knowledge of the risk that Ms. Burgaz would attempt to commit suicide. The

  other is the obviousness of steps that the deputy could take to reduce or eliminate the risk

  that Ms. Burgaz would succeed in an attempt. The question before us is whether a jury

  that considers those factors could reasonably infer from the facts adequately alleged in

  the complaint that Deputy Pesapane, knowing what she did at the time, acted (or failed to

  act) in a way that evinced a deliberate indifference to the well-being of Ms. Burgaz.

         The panel opinion accurately describes the knowledge factor. The opinion does

  not say, as might be inferred from the dissent, that Deputy Pesapane would have been

  totally ignorant of any risk. But it does properly indicate that the allegations of the

  complaint would not support an inference that the deputy knew that Ms. Burgaz would,

  as soon as she was left alone, try any means possible to kill herself.

         That brings us to the second factor. What was Deputy Pesapane to do? The dissent

  suggests that all the complaint need allege is that the deputy was aware of a risk of

  suicide; given that awareness, the deputy was required to do something. In my view,

  however, the failure to take additional action does not in itself support an inference of

  deliberate indifference. This is not the typical circumstance where a prison employee

  ignores an obvious and serious medical need by failing to take the obvious step of calling
Appellate Case: 21-1049      Document: 010110671118         Date Filed: 04/14/2022         Page: 20



  for an ambulance or a doctor. In those cases when we say that the plaintiff had a “serious

  medical need,” we mean only that the plaintiff needed medical attention, so to disregard

  such need was to fail to seek medical attention. See Quintana v. Santa Fe Cnty. Bd. of

  Comm’rs, 973 F.3d 1022, 1033 (10th Cir. 2020); Sealock v. Colorado, 218 F.3d 1205,

  1210, 1212 (10th Cir. 2000) (failure to transport prisoner to doctor or hospital or to

  summon ambulance). Here, one must consider what protections were already in place and

  what the deputy had authority or expertise to do. When those matters are taken into

  consideration, a reasonable person could not infer that Deputy Pesapane was deliberately

  indifferent to the possibility that Ms. Burgaz would commit suicide.

         I begin with the complaint’s allegation that the SHU “dayroom itself is under

  constant video monitoring.” Aplt. App. at 16, ¶ 57. Such monitoring is a significant

  precaution against suicide. The complaint contains no allegation that any inmate had

  previously been able to seriously injure himself or herself while alone in the day

  room. Absent some exceptional circumstance (not present here), I fail to see how one

  could reasonably infer deliberate indifference from a deputy’s failure to consider

  additional precautions that might be taken to perhaps slightly reduce the risk of

  suicide.

         What more might Deputy Pesapane have done? The dissent notes that the

  complaint alleges that Ms. Burgaz was left “completely unattended” in the day room.

  Does this mean that one can infer deliberate indifference because the deputy failed to

  suspend her other duties and stay with Ms. Burgaz in the day room until her release (or

  the end of the deputy’s shift)? The inference could be reasonable if Ms. Burgaz had


                                               2
Appellate Case: 21-1049      Document: 010110671118         Date Filed: 04/14/2022       Page: 21



  announced that she desperately wanted to kill herself. But there is no such allegation. Or

  perhaps the deputy should have stayed with Ms. Burgaz if she had been trained to

  comfort distressed prisoners. Again, though, there is no such allegation. Another

  alternative would be to move Ms. Burgaz to a regular cell. But there is no allegation in

  the complaint that Deputy Pesapane had authority to make the move. The only other

  alternative that occurs to me would have been for Deputy Pesapane to remove the TV

  with its cords and cables from the day room. But, as noted in the panel opinion, there is

  no allegation of any prior suicide attempts in the day room; and I do not think the

  allegations in the complaint support an inference that it would have been obvious to the

  deputy that removal of this amenity (which might well be expected to cause additional

  distress to Ms. Burgaz) was a necessary precaution.

         I do not foreclose the possibility that a jury could properly find Deputy Pesapane

  negligent in not removing all cords and cables from the television in the day room. But it

  is commonplace for this court to hold that evidence sufficient to support a claim of

  negligence fails to support a claim of deliberate indifference. This is such a case.




                                                3
Appellate Case: 21-1049       Document: 010110671118          Date Filed: 04/14/2022       Page: 22



  21-1049, Burgaz v. Board of County Commissioners

  MATHESON, Circuit Judge, concurring in part and dissenting in part.

         Based on the standard of review for a motion to dismiss, I conclude the amended

  complaint plausibly alleged a constitutional violation for deliberate indifference against

  Deputy Pesapane and thus overcomes prong one of qualified immunity. On prong two,

  I would remand for the district court to decide whether the alleged violation is one of

  clearly established law. Because the Estate plausibly alleged a constitutional violation,

  I would vacate the district court’s dismissal of the claims against Sheriff Shrader in his

  official capacity and remand for further proceedings. I concur that the Estate has failed to

  state a constitutional violation against Deputy Scalise.

     Standard of Review and Deliberate Indifference

         At the motion to dismiss stage, “all well-pleaded facts, as distinguished from

  conclusory allegations, must be taken as true, and the court must liberally construe the

  pleadings and make all reasonable inferences in favor of [the Estate].” Brokers’ Choice

  of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1105 (10th Cir. 2017) (quotations and

  alterations omitted). To survive dismissal, “a complaint must contain sufficient factual

  matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). “The plausibility standard is not

  akin to a probability requirement, but it asks for more than a sheer possibility that a

  defendant has acted unlawfully.” Id. (quotations omitted).

         “Asserting a qualified immunity defense via a Rule 12(b)(6) motion subjects the

  defendant to a more challenging standard of review than would apply on summary
Appellate Case: 21-1049      Document: 010110671118          Date Filed: 04/14/2022      Page: 23



  judgment. On a motion to dismiss, it is the defendant’s conduct as alleged in the

  complaint that is scrutinized for constitutionality.” Thompson v. Ragland, 23 F.4th 1252,

  1256 (10th Cir. 2022) (quotations, citation, and alterations omitted). “When qualified

  immunity is asserted at the pleading stage, the precise factual basis for the plaintiff’s

  claim or claims may be hard to identify. Accordingly, several courts have recognized

  that the two-step inquiry is an uncomfortable exercise where the answer to whether there

  was a [constitutional] violation may depend on a kaleidoscope of facts not yet fully

  developed . . . .” Pearson v. Callahan, 555 U.S. 223, 238-39 (2009) (quotations,

  citations, and alterations omitted). “[G]ranting a motion to dismiss is a harsh remedy

  which must be cautiously studied, not only to effectuate the spirit of the liberal rules of

  pleading but also to protect the interests of justice.” Dias v. City & Cnty. of Denver,

  567 F.3d 1169, 1178 (10th Cir. 2009) (quotations and alterations omitted).

         A 42 U.S.C. § 1983 claim for deliberate indifference in violation of the Fourteenth

  Amendment against Deputy Pesapane must allege both objective and subjective

  elements.1 “The subjective component is satisfied if the official ‘knows of and disregards



         1
           The objective inquiry asks “whether the harm suffered rises to a level
  ‘sufficiently serious’ to be cognizable under the [Eighth Amendment’s] Cruel and
  Unusual Punishment Clause.” Mata v. Saiz, 427 F.3d 745, 752-53 (10th Cir. 2005)
  (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Death by suicide satisfies the
  objective prong of deliberate indifference. See Cox v. Glanz, 800 F.3d 1231, 1240 n.3
  (10th Cir. 2015). The majority agrees. Op. at 8.
          “A prison official’s deliberate indifference to a substantial risk of serious harm to
  an inmate violates the Eighth Amendment.” Farmer, 511 U.S. at 828 (quotations
  omitted). “The constitutional protection against deliberate indifference to a pretrial
  detainee’s serious medical condition springs from the Fourteenth Amendment’s Due
  Process Clause. In evaluating such Fourteenth Amendment claims, we apply an analysis
                                                2
Appellate Case: 21-1049        Document: 010110671118          Date Filed: 04/14/2022       Page: 24



  an excessive risk to inmate health or safety; the official must both be aware of facts from

  which the inference could be drawn that a substantial risk of serious harm exists, and she

  must also draw the inference.’” Mata, 427 F.3d at 751 (quoting Farmer, 511 U.S. at 837)

  (alterations omitted). “Whether a prison official had the requisite knowledge of a

  substantial risk is a question of fact subject to demonstration in the usual ways, including

  inference from circumstantial evidence, and a factfinder may conclude that a prison

  official knew of a substantial risk from the very fact that the risk was obvious.” Farmer,

  511 U.S. at 842 (citation omitted); see also Est. of Jensen by Jensen v. Clyde, 989 F.3d

  848, 859 (10th Cir. 2021).

         If an official like Deputy Pesapane knew of the substantial risk, the next question

  is whether she “chose (recklessly) to disregard it?” Mata, 427 F.3d at 753. The Supreme

  Court in Farmer defined the “deliberate indifference” standard as equal to “recklessness,”

  in which “a person disregards a risk of harm of which he is aware.” 511 U.S. at 836-37.

  “It is, indeed, fair to say that acting or failing to act with deliberate indifference to a

  substantial risk of serious harm . . . is the equivalent of recklessly disregarding that risk.”

  Id. at 836.

     Deliberate Indifference and Deputy Pesapane

         We must determine whether the amended complaint alleged facts showing that

  Deputy Pesapane was aware of a substantial risk that Ms. Burgaz would commit suicide

  in the SHU dayroom and recklessly disregarded that risk. The Estate alleged that Deputy


  identical to that applied in Eighth Amendment cases.” Burke v. Regalado, 935 F.3d 960,
  991 (10th Cir. 2019) (quotations and citations omitted).
                                                  3
Appellate Case: 21-1049      Document: 010110671118          Date Filed: 04/14/2022       Page: 25



  Pesapane was aware of three facts showing that Ms. Burgaz presented an immediate and

  substantial risk of suicide and that Deputy Pesapane disregarded that risk by leaving her

  unattended in the dayroom. The majority, by contrast, erroneously draws inferences

  against the Estate and in favor of Deputy Pesapane to conclude that Deputy Pesapane’s

  conduct could be no more than negligent. See Pace v. Swerdlow, 519 F.3d 1067, 1073

  (10th Cir. 2008) (improper to draw inferences against plaintiff on motion to dismiss).

         First, the amended complaint alleged that Deputy Pesapane knew from the jail’s

  Tiburon information management system that Ms. Burgaz had been “‘red-flagged’ as a

  suicide risk because she was . . . placed on . . . ‘suicide watch’ while [previously]

  detained” at the jail. App. at 13 ¶ 42.2 Her “medical needs and disabilities [] placed her

  at higher risk for injury and self-harm relative to other detainees.” Id. at 7-8 ¶ 2. We can

  reasonably infer that Deputy Pesapane was aware that Ms. Burgaz, based on her past

  suicidal tendencies, was a “suicide risk.”3

         The majority says the absence of allegations that Ms. Burgaz was on suicide watch

  or that she expressed suicidality shows that any suicide risk was not obvious. Op.




         2
           It is reasonable to infer Deputy Pesapane knew of the information in the Tiburon
  system based on the allegation that “deputies assigned to the SHU exchange information
  at the beginning of their shift—and throughout the shift as new detainees arrive—that
  includes information contained in Tiburon and relevant to potential self-harm or suicidal
  behaviors.” App. at 15 ¶¶ 52-53.
         3
           The amended complaint alleged: “It is very unusual for an inmate to be red-
  flagged for suicide based on prior behavior within the very same facility and serves as a
  clear indicator that the inmate represents a high risk for suicide or self-harm relative to
  other inmates.” App. at 13 ¶ 43.

                                                4
Appellate Case: 21-1049      Document: 010110671118          Date Filed: 04/14/2022       Page: 26



  at 11-12. But we have never stated that a risk of suicide is obvious only if the decedent

  was on suicide watch or expressed suicidality or intention to harm herself. And the red

  flag in Tiburon permits a reasonable inference that Deputy Pesapane knew of a suicide

  risk.

          Second, the amended complaint alleged that Deputy Pesapane witnessed Ms.

  Burgaz become “distraught” and “obviously despondent” upon learning from Deputy

  Pesapane that she would not be immediately released from jail as she had expected and

  “would be held indefinitely.” App. at 8 ¶ 4, 20-21 ¶¶ 87-88. Ms. Burgaz also “pled” for

  her release, explaining to Deputy Pesapane that she recently had experienced an act of

  “sexual violence and trauma.” Id. at 20 ¶ 87. These allegations support an inference that

  Deputy Pesapane knew that Ms. Burgaz’s suicide risk was immediate and substantial.

          The majority downplays this interaction between Deputy Pesapane and Ms.

  Burgaz, stating (1) her pleas “were for her release, not for any medical attention or

  psychiatric help” and (2) “there is no allegation Deputy Pesapane had been educated to

  know Ms. Burgaz’s grave disappointment at not being released created an imminent risk

  of suicide.” Op. at 12. But this overlooks that Deputy Pesapane, through this interaction,

  learned that Ms. Burgaz was despondent and “in crisis,” App. at 15 ¶ 90, not only

  because she just learned she would not be released but also because she recently suffered

  a sexual assault. As for Deputy Pesapane’s education, the amended complaint alleged

  she was “aware that . . . delivering ‘bad news’ to an inmate, such as [Ms. Burgaz],

  regarding their legal status increases the risk of self-harm and suicide.” Id. at 16 ¶ 56.



                                                5
Appellate Case: 21-1049       Document: 010110671118        Date Filed: 04/14/2022       Page: 27



         It is therefore reasonable to infer that Deputy Pesapane was aware that Ms. Burgaz

  was an imminent suicide risk, especially when Deputy Pesapane knew that inmates with

  “a history of suicidality” and “housed in a secure unit” pose “the highest risk for self-

  harm.” Id. at 14 ¶ 50; see also Ullery v. Bradley, 949 F.3d 1282, 1288 (10th Cir. 2020)

  (allegations should be read “in the context of the entire complaint rather than in

  isolation”).

         Third, the amended complaint alleged the presence of “obvious suicide hazards” in

  the dayroom, “including a wall-mounted television with cords, cables, and a bracket.”

  App. at 17 ¶ 62. It is reasonable to infer Deputy Pesapane was aware of them, especially

  because suicide by hanging was “a persistent issue” at the jail. Id. at 18 ¶ 63.4

         The majority concludes “[Ms. Burgaz’s] suicide in the dayroom could not have

  been obviously foreseen” given

         (1) the security measures in the SHU, including “deputies manning the security
             cameras and . . . conducting the periodic walk-throughs,” would have rendered
             Ms. Burgaz incapable “of committing suicide in the dayroom without being
             observed and stopped”;

         (2) the absence of allegations that “suicides have taken place either in the dayroom
             or with television cords or on the defendant deputies’ watch”; and

         (3) that she was “frail” and “relatively immobile,” which rendered her “less
             capable of harming herself.”

  Op. at 12-13.5



         4
          The amended complaint alleged that “the Individual Defendants were aware of
  such hazards.” App. at 18 ¶ 64.
         5
             The concurrence echoes the first and second points. See Concurrence at 2.

                                                6
Appellate Case: 21-1049          Document: 010110671118    Date Filed: 04/14/2022        Page: 28



         But contrary to the standard of review on a motion to dismiss, see Pace, 519 F.3d

  at 1073, at least the first two points draw inferences in favor of Deputy Pesapane and

  against the Estate because:

         (1) given the amended complaint’s allegations of a “pattern” of deputies shirking
             their walk-throughs,6 and the jail’s “spate of suicides” by hanging7—
             “several . . . attributable to a lack of observation and supervision of
             detainees”8—it is unreasonable to infer that Deputy Pesapane assumed Ms.
             Burgaz was adequately observed and would have been stopped if she tried to
             harm herself;9
         (2) a risk of harm may be obvious even if the precise harm has not previously
             occurred or a defendant has not personally encountered the harm.

  And as to the third point,

         (3) although Ms. Burgaz may have been “less capable of harming herself” given
             her physical health, the amended complaint permits a reasonable inference that
             Deputy Pesapane was aware that Ms. Burgaz could access the cords and the
             wall-mounted bracket in the dayroom.
         Based on the red flag, Ms. Burgaz’s despondency, and the dayroom hazards, it is

  reasonable to infer that Deputy Pesapane knew of an immediate and serious risk of

  suicide.

         With knowledge of that risk, Deputy Pesapane then left Ms. Burgaz “completely

  unattended” in the dayroom. App. at 8 ¶ 7. She did so despite knowing that “individuals

  housed in the SHU require[] a higher level of care and supervision relative to other


         6
             App. at 26 ¶ 118.
         7
             App. at 9 ¶ 14, 18 ¶ 63.
         8
             App. at 25 ¶¶ 116-17.
         9
         The amended complaint alleged: “This spate of suicides is well-documented and
  known to the deputies employed by JCSO . . . .” App. at 25 ¶ 116.

                                               7
Appellate Case: 21-1049      Document: 010110671118         Date Filed: 04/14/2022      Page: 29



  inmates.” Id. at 16 ¶ 56. Also, several recent suicides were “attributable to a lack of

  observation and supervision of detainees.” Id. at 19 ¶ 117. The amended complaint

  plausibly alleged that, by abandoning Ms. Burgaz in the dayroom,10 Deputy Pesapane

  recklessly disregarded a substantial risk of suicide, despite the security monitor in the

  SHU control room.11

         The amended complaint thus “ple[d] factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

  556 U.S. at 678. The Estate’s allegations have “nudged” the deliberate indifference claim

  against Deputy Pesapane “across the line from conceivable to plausible.” Id. at 680

  (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). I would therefore

  reverse the dismissal of the deliberate indifference claim against Deputy Pesapane on

  prong one of qualified immunity.

     Issues on Remand

         I would remand for the district court to decide whether Deputy Pesapane violated

  clearly established law. We recently said that an official who consciously disregards an

  obvious and serious medical need may violate clearly established law even if there is no

  case directly on point. Quintana v. Santa Fe Cnty. Bd. of Comm’rs, 973 F.3d 1022,



         10
           The amended complaint alleged that “the dayroom in the SHU does not have the
  same level of suicide mitigation measures as other areas, making it the most dangerous
  room in the SHU.” App. at 16 ¶ 56; see also id. at 20 ¶ 83.
         11
            A security camera supplied a live feed of the dayroom to a monitor in the SHU
  control room, which displayed sixteen live feeds in total. App. at 19 ¶ 74.

                                                8
Appellate Case: 21-1049      Document: 010110671118           Date Filed: 04/14/2022      Page: 30



  1031-32 (10th Cir. 2020). Other circuits are split on whether both prongs of qualified

  immunity collapse into a single inquiry in the deliberate indifference context. See Patel

  v. Lanier Cnty. Georgia, 969 F.3d 1173, 1191 n.11 (11th Cir. 2020) (suggesting that

  deliberate indifference to a risk of serious harm violates clearly established law even if

  prior case law does not put officer on notice of that risk); Burton v. Downey, 805 F.3d

  776, 783 (7th Cir. 2015) (addressing both prongs of qualified immunity in a single

  inquiry because the issues on each prong were “inextricably linked”); Est. of Ford v.

  Ramirez-Palmer, 301 F.3d 1043, 1050 (9th Cir. 2002) (rejecting approach that “collapses

  the deliberate indifference part of the constitutional inquiry into the qualified immunity

  inquiry”); Beers-Capitol v. Whetzel, 256 F.3d 120, 142 n.15 (3d Cir. 2001) (treating the

  prong one and prong two analyses as coterminous).

         The parties have not briefed the issue of whether the two prongs of qualified

  immunity overlap in the deliberate indifference context, the district court did not address

  it, and we have not definitively decided it. Under these circumstances, we should follow

  “[t]he better practice” and “leave the matter to the district court in the first instance.” See

  Greystone Constr., Inc. v. Nat’l Fire & Marine Ins. Co., 661 F.3d 1272, 1290 (10th Cir.

  2011) (quotations and alterations omitted).

         This course would not undermine judicial efficiency because the district court

  would also need to address the municipal liability claim on remand. It previously

  dismissed the § 1983 official capacity claim against Sherriff Shrader based on its

  conclusion that the amended complaint failed to allege that either Deputy Pesapane or

  Deputy Scalise committed an underlying constitutional violation. See App. at 102 (“[A]

                                                 9
Appellate Case: 21-1049      Document: 010110671118          Date Filed: 04/14/2022        Page: 31



  municipality may not be held liable for the actions of its employees if those actions do

  not constitute a violation of a plaintiff’s constitutional rights.” (quoting Lindsey v. Hyler,

  918 F.3d 1109, 1117 (10th Cir. 2019)). But if, as I conclude, the amended complaint

  plausibly alleged an underlying constitutional violation, we would need to vacate the

  district court’s dismissal of the official capacity claims against Sheriff Shrader and

  remand for further proceedings.12

     Response to the Concurrence

         The concurrence stretches the law of deliberate indifference too far.

         First, on knowledge of risk, it suggests the Estate needed to allege facts showing

  Deputy Pesapane knew “that Ms. Burgaz would, as soon as she was left alone, try any

  means possible to kill herself.” Concurrence at 1. But the Estate “need not show that

  [Deputy Pesapane] acted or failed to act believing that harm actually would befall [Ms.

  Burgaz]; it is enough that [Deputy Pesapane] acted or failed to act despite [her]

  knowledge of a substantial risk of serious harm.” Farmer, 511 U.S. at 842 (emphasis

  added); see also Cox, 800 F.3d at 1250 (officer must have “knowledge that the specific

  inmate at issue presented a substantial risk of suicide” (emphasis added)).

         Second, on reckless disregard, the concurrence contends the Estate must specify

  what Deputy Pesapane should have done to prevent Ms. Burgaz from committing suicide

  and what “authority or expertise” Deputy Pesapane possessed to take those actions.



         12
           After the district court dismissed the federal claims against the Defendants, it
  declined to exercise supplemental jurisdiction over the state law claims against Sherriff
  Shrader in his official capacity.
                                                10
Appellate Case: 21-1049      Document: 010110671118          Date Filed: 04/14/2022      Page: 32



  Concurrence at 2. But a plaintiff is not required to allege specific actions a prison official

  should have taken to mitigate a substantial medical risk; it is enough to allege that a

  prison official ignored obvious and serious medical needs.

         For example, in Quintana, we reversed dismissal of a deliberate indifference claim

  against a jail official, holding the official was not entitled to qualified immunity given his

  “inaction in the face of” an inmate’s serious medical needs. 973 F.3d at 1033. We did

  not address how the jail official could have prevented the inmate’s death or whether he

  had authority to act. And in Sealock v. Colorado, 218 F.3d 1205 (10th Cir. 2000), we

  reversed summary judgment for a prison official who was aware that a detainee “might

  be having a heart attack” but took no action to address the risk. Id. at 1210 & n.5. Again,

  we did not require proof of how the defendant could have acted to abate the risk.

         Here, the Estate plausibly alleged that once Deputy Pesapane was aware of an

  immediate and substantial suicide risk, abandoning Ms. Burgaz rather than staying with

  her to guard against a suicide attempt was reckless disregard. The amended complaint

  alleged that Deputy Pesapane, despite knowing that Ms. Burgaz “was an acute and

  distinct suicide risk,” App. at 9 ¶ 53, “disregarded this excessive risk” by “failing to

  observe” her shortly after informing Ms. Burgaz that she would not be released from

  detention and learning that Ms. Burgaz had suffered a recent sexual assault, id.

  at 9-10 ¶ 55.

         Unlike other medical emergencies where a prison guard might not know what to

  do, calling for help and/or staying with a suicidal detainee and observing her until other

  measures could be taken would be straightforward, “reasonable measures to abate” the

                                               11
Appellate Case: 21-1049     Document: 010110671118        Date Filed: 04/14/2022      Page: 33



  risk. See Farmer, 511 U.S at 847. Deputy Pesapane would perhaps have more to say on

  her behalf in a summary judgment motion, but to require more of the Estate at the

  pleading stage goes beyond what deliberate indifference case law requires.

     Conclusion

        I would (1) reverse as to Deputy Pesapane on prong one of qualified immunity and

  remand on prong two, (2) affirm as to Deputy Scalise, and (3) vacate the dismissal of the

  official capacity claims against Sherriff Shrader and remand for further proceedings.




                                              12